r ,..r-.
           AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                           v.                                   (For Offenses Committed On or After November I, 1987)
                    Claudia Guadalupe MARTINEZ-SANCHEZ
                                                                                   Case Number:                11~Aos..-··-····
                                                                                MARC SCOTT LEV
                                                                                Defendant's Attorney              r-.
           REGISTRATION NO.                84018298
                                                                                                                 !      MAY G9 2019

           The Defendant:                                                                                       c.
                                                                                                           SOUTi·::_     ·-~,' '.__, i •--   ___,, •• c_:   .·'rlNIA
           i:gj   pleaded guilty to count(s)     1, 2, and 3 OF THE SUPERSEDING MISDEM l:W.oR~INf..QRMAIION2~!:!TYJ

           D was found guilty on count(s)
               after a nlea of not rmiltv.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                        Connt
           Title & Section                     Natnre of Offense                                                                       Nnmber(s)
           18 USC 3                            ACCESSORY AFTER THE FACT TO IMPROPER ENTRY                                                 1-3
                                               BY AN ALIEN (MISDEMEANOR)




                  The defendant is sentenced is provided on page 2 of this judgment


           D The defendant has been found not guilty on count(s)
           i:gj   Count(s) UNDERLYING COUNTS                              are Dismissed without prejudice on the motion of the United States.

           lXI Assessment : REMITTED


           lXI No fine                   D Forfeiture pursuant to order filed                                       , included herein.
                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
           change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
           judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
           material change in the defendant's economic circumstances.

                                                                               May 9, 2019




                                                                              . HON.   D  W G. SCHOPLER
                                                                                UNITED STATES MAGISTRATE JUDGE



                                                                                                                                19CR1173-AGS
/,   ~==~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~==~~==~~~

     EFENDANT:                 Claudia Guadalupe MARTINEZ-SANCHEZ                                      Judgment - Page 2 of2
     CASE NUMBER:              l 9CRI 173-AGS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     90 DAYS TOTAL (30 DAYS FOR EACH COUNT, CONSECUTIVE)




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on


     at   ~~~~~~~~~~~~
                                              , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR1173-AGS
